435 F.2d 872
UNITED STATES of America, Plaintiff-Appellee,v.CERTAIN SPACE IN the PROPERTY KNOWN AS the CHIMES BUILDING, SYRACUSE, ONONDAGA COUNTY, STATE OF NEW YORK, et al., Defendants-Appellants.
No. 96.
Docket 34674.
United States Court of Appeals, Second Circuit.
Argued October 8, 1970.
Decided December 1, 1970.

Appeal from the United States District Court for the Northern District of New York, Edmund Port, Judge.


1
John B. Carroll, Syracuse, N. Y. (Nottingham, Carroll, Paltz, Coughlin & Conan and Adolph H. Huttar, Syracuse, N. Y., on the brief), for appellants Walter J. Sampson, Bernard Greenbaum, Abner J. Mesirow and Walter A. Bogeaus, d/b/a Southeastern Industrial Dist.


2
William L. Allen, Jr., Syracuse, N. Y. (Hancock, Estabrook, Ryan, Shove & Hust, Syracuse, N. Y., on the brief), for defendant-appellee City Investing Co.


3
Dirk D. Snel, Department of Justice, Washington, D. C. (Shiro Kashiwa, Asst. Atty. Gen., James M. Sullivan, Jr., U. S. Atty., Samuel T. Betts, III, Asst. U. S. Atty., Syracuse, N. Y., and Raymond N. Zagone, Department of Justice, Washington, D. C., on the brief), for plaintiff-appellee United States of America.


4
Melvin & Melvin, Syracuse, N. Y., on the brief for Equitable Life Assur. Soc. of the United States, defendant-appellee.


5
Before MOORE, SMITH and ANDERSON, Circuit Judges.

PER CURIAM:

6
The judgment of the district court is affirmed, substantially for the reasons set forth in Judge Port's opinion. 320 F.Supp. 492 (1969).